              Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 1 of 6



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  UNITED STATES OF AMERICA,                                      :
                                                                 :
                                                                 :      16 Cr. 500 (RMB)
                            - against -                          :
                                                                 :   DECISION & ORDER
  CESAR SANCHEZ,                                                 :
                                                                 :
                                      Defendant.                 :
  ---------------------------------------------------------------x


            Having reviewed the record herein, including without limitation: (1) Defendant Cesar

 Sanchez’s motion, filed pro se, dated May 11, 2020, requesting that the Court “grant him

 compassionate release” pursuant to the compassionate release provisions in 18 U.S.C. § 3582.

 See Mot. at 1, 3. Sanchez contends that the risk posed by the COVID-19 pandemic to him, a 39-

  year-old male who “suffers from seizure disorders, panic disorders, uncontrolled tics, and a

     family history of heart-related deaths,” constitutes “extraordinary and compelling”

     circumstances. Id. at 2-3; and (2) the Government’s response, dated June 16, 2020, opposing

  Sanchez’s release contending: (i) there are no “extraordinary and compelling” circumstances

     warranting Sanchez’s release; and (ii) releasing Sanchez early would not be supported by the

  § 3553(a) sentencing factors. See Opp. at 3-4. The Government also requests that Sanchez’s

  BOP medical records, filed as Exhibit A to its response (“Exhibit A”), be filed under seal. Id. at 3

  n.1, the Court hereby accepts Sanchez’s medical records under seal but denies Sanchez’s

  motion for a compassionate release, as follows:

I.      Background

            On October 2, 2018, Sanchez pleaded guilty to one count of conspiracy to distribute and

     possess with intent to distribute 500 grams or more of cocaine, in violation of Title 21, United


                                                           1
              Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 2 of 6



   States Code, Sections 846 and 841(b)(1)(B). See Oct. 2, 2018 Plea Hr’g. Tr. at 8:11-13. On

   January 23, 2019, the Court sentenced Sanchez to 68 months imprisonment to be followed by 5

   years of supervised release. See Jan. 23, 2019 Judgment. Sanchez is incarcerated at FCI Fort Dix,

   a low-security facility in New Jersey with an adjacent minimum-security camp. See Opp. at 1-2;

   https://www.bop.gov/locations/institutions/ftd/. He has served approximately 16 months of his

      68-month sentence and is not scheduled for release until February 21, 2024. See Opp. at 1.

   Sanchez also submitted a request for compassionate release “within the Bureau of Prisons” on

   May 5, 2020, which the BOP denied on May 11, 2020. See Opp. at 1.

II.      Legal Standard

             18 U.S.C. § 3582(c)(1)(A) provides in part:

             [T]he court, . . . upon motion of the defendant after the defendant has fully
             exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of probation or supervised
             release with or without conditions that does not exceed the unserved portion of the
             original term of imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
             compelling reasons warrant such a reduction . . .

             United States Sentencing Commission policy statement U.S.S.G. § 1B1.13 provides that

  a court may reduce a term of imprisonment if “extraordinary and compelling reasons warrant the

  reduction,” “the defendant is not a danger to the safety of any other person or to the community .

  . .,” and “the reduction is consistent with this policy statement.” Application Note 1 states in part

  that extraordinary and compelling reasons may exist if: (1) “[t]he defendant is . . . suffering from

   a serious physical or medical condition . . . that substantially diminishes the ability of the

   defendant to provide self-care within the environment of a correctional facility and from which

   he or she is not expected to recover;” or (2) “[t]he defendant (i) is at least 65 years old; (ii) is

  experiencing a serious deterioration in physical or mental health because of the aging process;

                                                        2
               Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 3 of 6



   and (iii) has served at least 10 years or 75 percent of his or her term of imprisonment, whichever

   is less.”

III.   Findings

           The Court’s findings are as follows:

   1. The Government states that Sanchez, who is 39 years of age, “has exhausted [his]

       administrative remedies because he moved within the Bureau of Prisons [] for compassionate

       release more than 30 days ago.” See Opp. at 1. Accordingly, the Court may consider

       Sanchez’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). See U.S. v.

       Burman, 2020 WL 3182766, at *2 (S.D.N.Y. June 13, 2020) (“Because more than thirty days

       have passed since [defendant] petitioned BOP for compassionate release, he is deemed by

       statute to have exhausted his administrative remedies”).

   2. The medical conditions identified by Sanchez – “seizure disorders, panic disorders,

       uncontrolled tics, and a family history of heart related deaths” – do not on their face put

       Sanchez at high risk of severe illness from COVID-19. See U.S. v. Poncedeleon, 2020 WL

       3316107, at *3 (W.D.N.Y. June 18, 2020) (“Most of [defendant’s] medical conditions –

       seizures . . . anxiety – are not believed to present a higher risk of complications [due to

       COVID-19]”); U.S. v. Malone, 2020 WL 3026467, at *3 (D.Conn. June 4, 2020) (“the Court

       [cannot] identify any [] CDC resource which indicates that individuals . . . who have a family

       history of heart disease (with no personal history or diagnosis of heart disease) are at

       heightened risk from COVID-19”). Moreover, Sanchez’s BOP medical records reflect that:

       (1) “[h]e has not had a seizure in [over] 10 years and is on no seizure medication;” (2) the

       BOP is treating Sanchez’s anxiety; and (3) Sanchez’s cardiovascular readings are “within

       normal limits.” See Opp. Ex. A at 3, 6, 24.




                                                     3
        Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 4 of 6



3. At the same time, Sanchez’s BOP medical records show that he has a body mass index

   (“BMI”) of 38.2 which, according to the CDC, “increase[s] [his] risk of severe illness from

   COVID-19.” See U.S. v. Shah, 2020 WL 3578103, at *2 (S.D.N.Y. June 30, 2020);

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

   risk.html (updated June 25, 2020) (“Having obesity, defined as a [BMI] of 30 or above,

   increases your risk of severe illness from COVID-19”); Opp. Ex. A at 24, 59. Sanchez’s BOP

   medical records do not appear to reflect any complications related to his BMI or weight. See

   Opp Ex. A.

4. FCI Fort Dix appears to be responding to the COVID-19 pandemic and “is not a facility that

   has seen a massive outbreak of COVID-19.” See U.S. v. Garcia, 2020 WL 2468091, at *5

   (S.D.N.Y. May 13, 2020); Opp. at 3; U.S. v. Chappell, 2020 WL 3415229, at *3 (S.D.N.Y.

   June 22, 2020) (“FCI Fort Dix has made [] efforts to contain the spread of the virus,

   including implementing screening procedures, inmate temperature and symptom checks, the

   distribution and mandatory use of masks, and extensive cleaning and disinfecting measures . .

   . The record also demonstrates that [defendant] is regularly receiving appropriate medical

   care”); see also U.S v. Hilliard, 2020 WL 3182778, at *2 (S.D.N.Y. June 15, 2020) (where

   “FCI Fort Dix has taken substantial measures to respond to the COVID-19 threat at its

   facility, which have in fact mitigated its spread, and has the means to competently care for its

   inmate population”). As of July 6, 2020, it appears that 39 of the nearly 2,800 inmates at FCI

   Fort Dix have tested positive for COVID-19. See https://www.bop.gov/coronavirus/. None of

   the inmates where Sanchez is housed has tested positive. See Opp. at 3.

5. Although, as noted, Sanchez “has [a] medical condition[] that the CDC has recognized may

   present risk of severe complications from COVID-19 . . . [namely] obesity . . . [his] BOP

   medical records show that the BOP is managing his conditions, which weighs against a

                                                4
        Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 5 of 6



   finding of extraordinary and compelling circumstances.” See U.S. v. Foozailov, 2020 WL

   3268688, at *2 (S.D.N.Y. June 17, 2020); see also U.S. v. Decker, 2020 WL 3268706, at *2

   (S.D.N.Y. June 17, 2020) (“defendant has reported . . . that he is obese . . . [b]ut this is not

   enough to warrant compassionate release, even in the present circumstances . . . [because]

   affliction with various medical conditions alone is insufficient to justify compassionate

   release”); U.S. v. Kerrigan, 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (“[defendant]

   has failed to articulate an extraordinary and compelling reason why his sentence should be

   reduced . . . [defendant] is significantly younger than 65 years old, and while obesity . . . may

   indicate ‘high risk’ according to the CDC, none of the other medical issues that [defendant]

   asserts indicate that he suffers from other primary risk factors looked to by courts, such as

   asthma, diabetes, or immunocompromization”).

6. Even if Sanchez had established “extraordinary and compelling” circumstances warranting

   his early release (which he has not), the Court likely would deny his motion because Sanchez

   poses a danger to the community. See U.S.S.G. § 1B1.13. Among other reasons: (1)

   “Sanchez was charged for participating in a conspiracy to distribute cocaine that had been

   sent to New York City from Puerto Rico.” See Opp. at 1; (2) “The drug-trafficking

   organization in which [Sanchez] was a participant was extensive, and it included numerous

   members, dozens of shipments through the mail, and massive quantities of cocaine.” See Jan.

   13, 2019 Gov’t Ltr. at 3; (3) according to the Government, “Sanchez has a lengthy criminal

   history that includes . . . multiple convictions for drug offenses, including a 2008 conviction

   in this District.” Id. at 1; and (4) “disciplinary records from the BOP show that he committed

   a serious violation by ‘possessing a hazardous tool’ in February 2020.” See Opp. at 4.

   “[T]he Court cannot find that [Sanchez] is not a danger to the safety of any other person or to

   the community . . . [because] the underlying conduct that led to [his] incarceration gravely

                                                 5
              Case 1:16-cr-00500-RMB Document 459 Filed 07/07/20 Page 6 of 6



      endangered the community and reflects an individual who is accustomed to distributing

      controlled and highly addictive substances in his community.” See U.S. v. Batista, 2020 WL

      3249233, at *3 (S.D.N.Y. June 16, 2020) (quotations omitted); Garcia, 2020 WL 2468091, at

      *5-6.

  7. “[T]he sentence reduction now sought by the defendant . . . would fail to satisfy any of the

      purposes of sentencing,” namely “to reflect the seriousness of the offense, to promote respect

      for the law, [] to provide just punishment for the offense, to afford adequate deterrence to

      criminal conduct, [and] to protect the public from further crimes of the defendant.” See

      Garcia, 2020 WL 2468091, at *6; 18 U.S.C. § 3553(a)(2)(a)-(c); see also Batista, 2020 WL

      3249233, at *4.

IV.   Conclusion & Order

               Defendant Sanchez’s motion for compassionate release [Dck. # 446] is respectfully

      denied. The Government’s request to file Exhibit A under seal is granted. See U.S. v.

      Daugerdas, 2020 WL 2097653, at *3 n.2 (S.D.N.Y. May 1, 2020).



  Dated: New York, New York
         July 7, 2020

                                                       _________________________________
                                                         RICHARD M. BERMAN, U.S.D.J.




                                                   6
